 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   Case No. 18cr0062-MMA
11                     Plaintiff,                AMENDED ORDER OF
                                                 CRIMINAL FORFEITURE
12         v.
13   MARC ANTHONY SINGLETON,                     [Doc. No. 65]
14                     Defendant.
15
16        On September 9, 2019, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and
18 interest of Defendant MARC ANTHONY SINGLETON ("Defendant") in the
19 following properties:
20        (1) computer images and printed images determined by law enforcement
          to depict minors engaging in sexually explicit conduct and
21
          (2) the items, equipment, computers, disks, and media seized by law
22        enforcement during the investigation of the offenses to which the
          defendant has pled guilty, including:
23
                   a. One Sony VAIO laptop computer, model SVF142C29L,
24                    serial number 546494190002745, with Toshiba hard drive,
                      model MQ01ABF050, serial number Y38EW59OT; and
25
                   b. One ASUS _laptop computer, model G752V, serial number
26                    FBN0CY14072645B, with Hitachi hard drive, model
                      HTS541010A9E680, serial number CR3KZ5AP.
27
28
 1         For thirty (30) consecutive days ending on October 11, 2019, the United States
 2 published on its forfeiture website, www.forfeiture.gov, notice of the Court's Order
 3 and the United States' intent to dispose of the properties in such manner as the
 4 Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the
 5 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
 6 and further notifying all third parties of their right to petition the Court within thirty
 7 (30) days of the final publication for a hearing to adjudicate the validity of their
 8 alleged legal interest in the properties.
 9         There were no potential third parties known to the United States to have
10 alleged an interest in the forfeited properties; therefore, no one was provided with
11 direct notice of the forfeiture.
12         Thirty (30) days have passed following the final date of notice by publication,
13 and no third party has made a claim to or declared any interest in the forfeited
14 properties described above.
15         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
16 that, as a result of the failure of any third party to come forward or file a petition for
17 relief from forfeiture as provided by law, all right, title and interest of
18 MARC ANTHONY SINGLETON and any and all third parties in the following
19 properties are hereby condemned, forfeited and vested in the United States
20 of America:
21         (1) computer images and printed images determined by law enforcement
           to depict minors engaging in sexually explicit conduct and
22
           (2) the items, equipment, computers, disks, and media seized by law
23         enforcement during the investigation of the offenses to which the
           defendant has pled guilty, including:
24
                     a. One Sony VAIO laptop computer, model SVF142C29L,
25                      serial number 546494190002745, with Toshiba hard drive,
                        model MQ01ABF050, serial number Y38EW59OT; and
26
                     b. One ASUS _laptop computer, model G752V, serial number
27                      FBN0CY14072645B, with Hitachi hard drive, model
                        HTS541010A9E680, serial number CR3KZ5AP.
28
                                          -2-                             18cr0062
1         IT IS FURTHER ORDERED that costs incurred by the United States
2 Marshals Service, the Federal Bureau of Investigation and any other governmental
3 agencies which were incident to the seizure, custody and storage of the properties be
4 the first charge against the forfeited properties.
5         IT IS FURTHER ORDERED that the United States Marshals Service shall
6 dispose of the forfeited properties according to law.
7         IT IS SO ORDERED.
8 DATE: December 9, 2019                   _____________________________________
                                           HON. MICHAEL M. ANELLO
9
                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -3-                         18cr0062
